Title: To Thomas Jefferson from Thomas Paine, 4 October 1800
From: Paine, Thomas
To: Jefferson, Thomas



Dear Sir
Paris Octr. 4 1800

I understand there is an Article in the Treaty to the following purport, that the duties payable upon Articles brought from America into france shall not go to the revenue, but shall be appropriated as a fund to pay such of the condemned Cargoes as shall be proved to be American property. If you should be in the Chair, but not otherwise, I offer myself as one upon this business, if there should be occasion to appoint any. It will serve to defray my expences untill I can return. but I wish it may be with the condition of returning. I am not tired of working for Nothing but I cannot afford it. This appointment will aid me in promoting the Object I am now upon that of a law of Nations for the protection of Neutral Commerce
Salut et respect

Thomas Paine

